Citation Nr: 1721534	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-45 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement for service connection for a chest disorder.

2.  Entitlement for service connection for a right knee disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to August 1984. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  

In December 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the electronic record.

This case was originally before the Board in January 2016 when a service connection claim for bilateral hearing loss was withdrawn.  Service connection claims for headaches, a chest disorder, a right knee disorder, a right little finger disorder, a right hip disorder, a right leg/foot disorder, and a bilateral foot disorder were remanded for further development.  In June 2016, the RO in Houston, Texas granted service connection for pes planus, and post-concussion headaches.  In September 2016, the Appeals Management Center (AMC) granted service connection for a right little finger disability.  Thus the issues of entitlement to service connection for headaches, a right little finger disability and bilateral foot disability are no longer in appellate status.  Additional development was completed with respect to the Veteran's remaining service connection claims (chest, right knee, right hip and right leg).  The RO issued a supplemental statement of the case in September 2016 and the appeal is once again before the Board.

The Board notes that the Veteran's service connection claim for a right leg disability was previously characterized as one for a right leg and right foot disability.  Nevertheless, as noted above, the RO in June 2016 granted service connection for a bilateral foot disability.  The Board has narrowed the Veteran's claim as one for a right leg disability, as her service connection claim for a right foot disability has already been granted. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  Virtual VA contains additional VA treatment records and other documents irrelevant to the claims on appeal or duplicative of what is in VBMS. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Service Connection- Chest Disorder

Regarding the claim for service connection for a chest disorder, remand is required to obtain compliance with the January 2016 BVA remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In the remand, the Board requested the examiner to address all prior chest disorder diagnoses if no such current disability was found.  The Veteran was provided a VA examination in June 2016.  The conclusion was that the Veteran did not meet the diagnostic criteria for a respiratory disorder.  However, the examiner did not adequately address the questions posed by the Board to include addressing the prior diagnoses of record.  Specifically, the examiner did not provide an etiology opinion for those prior diagnoses, presumably because of the lack of a current diagnosis. 
	
If a veteran has a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability is satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  A June 2014 VA examination, during the appeal period, diagnosed costochondritis.  Service treatment records reflect that the Veteran was treated for costochondritis in September 1982.  She additionally sought treatment for pain in her chest in April 1984.  She was diagnosed with chest wall-musculoskeletal pain.  The Board finds that an opinion as to whether any chest disability is etiologically related to service is still necessary.  

Service Connection - Right Leg Disorder

Remand is required regarding the claim for service connection for a right leg disorder to obtain compliance with the 2016 Board remand.  Stegall, 11 Vet. App. 268.  The Board requested that the VA examiner indicate whether there is a current right lower leg disorder.  The VA examiner was additionally asked to provide a medical opinion regarding any diagnosed leg disorder.  Such was not completed.  A May 2016 VA knee and Lower Leg Condition Disability Benefits Questionnaire (DBQ) specifically noted that it was only addressing the Veteran's right knee.  While several opinions were obtained in May 2016, the Veteran's right leg was not addressed as requested.  An in-service treatment record in November 1983 reflects that the Veteran was treated for mild tenderness of the distal right tibia.  She was assessed with "pain in right leg, ?etiology."  An April 2010 private treatment record notes complaints by the Veteran of right hip/leg pain.  It is unclear, based on the available evidence whether the Veteran's right leg pain is in itself a disability.  The Veteran asserted in a May 2010 statement that she suffered a right leg disability in basic training.


Service Connection - Right Hip Disorder

Remand is required to obtain the appropriate etiology opinion and to obtain compliance with the Board remand.  Stegall, 11 Vet. App. 268; Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that generally, a medical opinion should address the appropriate theories of entitlement).  Service connection may be granted for diseases, but not defects, of congenital, developmental or familial origin. VAOGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711; VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990).  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 67-90.  In contrast, a disease refers to a condition considered capable of improving or deteriorating.  VAOPGCPREC 67-90.  If the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The May 2016 VA examiner diagnosed avascular necrosis, degeneration, and Perthes' disease, noting the condition was congenital.  The examiner stated that the condition was not affected by activity and there was no hip injury during service.  The examiner did not however, address the standards for congenital conditions or the prior VA examination and the Veteran's lay statements as required by the Board remand.

Service Connection - Right Knee Disorder

Remand is required to obtain compliance with the Board remand and to obtain an adequate supporting explanation.  Stegall, 11 Vet. App. 268; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided).  In the 2016 remand, the Board requested that the examiner address the prior VA examination and a supporting explanation for any etiology opinion.  The VA examiner stated that the Veteran had age-related knee degeneration and there was no knee injury or complaints during service.  But an injury is not required and the examiner did not address the prior VA examination or the Veteran's lay statements. 
Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his right hip, right knee, and right leg disorders from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

Regarding the right knee and right leg disorders, the examiner must provide opinions, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the disorders were incurred in, or otherwise caused by active service.  The examiner must address the Veteran's service records, the Veteran's lay statements, and the prior VA examinations.

Regarding the hip disorder, the examiner must address the following questions:  

(a) is the hip disorder a congenital defect or disease? For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating. (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(b) if the hip disorder is a congenital defect, the examiner should indicate whether it was subject to a superimposed disease or injury during his service. 

(c) if the hip disorder is a congenital disease, the examiner must indicate whether it preexisted service.  If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology. 

(d) identify all other hip disorders that are not congenital. For each disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise related to service. 

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his chest disorder from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed chest disorder, to include costochondritis diagnosed in the June 2014 VA examination, was incurred in, or otherwise caused by active service.  The examiner must specifically address the Veteran's lay statements and the prior VA examinations.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




